     Michael Liu Su (SBN 300590)                     Sarah G. Hartman (Cal. Bar No. 281751)
 1   michael.liu.su@finnegan.com                     shartman@brownrudnick.com
     FINNEGAN, HENDERSON, FARABOW,                   Brown Rudnick LLP
 2    GARRETT & DUNNER, LLP                          7 Times Square
     3300 Hillview Avenue                            New York, NY 10036
 3   Palo Alto, CA 94304                             Telephone: (212) 209-4800
     Telephone:    (650) 849-6600                    Facsimile:    (212) 209-4801
 4   Facsimile:    (650) 849-6666
                                                     Attorneys for Defendant
 5   Lionel M. Lavenue (pro hac vice)                AGIS Software Development LLC.
     lionel.lavenue@finnegan.com
 6   Bradford C. Schulz (pro hac vice)
     bradford.schulz@finnegan.com
 7   FINNEGAN, HENDERSON, FARABOW,
       GARRETT & DUNNER, LLP
 8   Two Freedom Square
     11955 Freedom Drive
 9   Reston, VA 20190
     Telephone:    (571) 203-2700
10   Facsimile:    (202) 408-4400
11   Attorneys for Plaintiff
     ZTE (USA) Inc.
12

13
                                      UNITED STATES DISTRICT COURT
14
                                   NORTHERN DISTRICT OF CALIFORNIA
15
                                            OAKLAND DIVISION
16
     ZTE (USA) INC.,                                       CASE NO. 4:18-cv-06185-HSG
17                                                         (Former Case No. 2:17-cv-00517-JRG)
                               Plaintiff,                  (E.D. Tex.)
18
                    v.                                     ORDER
19
     AGIS SOFTWARE DEVELOPMENT LLC,                        Date: January 15, 2019
20                                                         Time: 2:00 PM
                               Defendant.                  Location: Courtroom 2, 4th Floor
21
                                                           Judge: Hon. Haywood S. Gilliam, Jr.
22
                                                   ORDER
23
            Defendant AGIS Software Development LLC request for lead trial counsel, Sarah G.
24

25   Hartman of BROWN RUDNICK, LLP to appear by telephone for the Case Management

26

27
                                                                REQUEST AND ORDER TO PARTICIPATE IN INITIAL CASE

28                                                  1                 MANAGEMENT CONFERENCE TELEPHONICALLY
                                                                                      CASE NO. 4:18-CV-06185-HSG
     Conference scheduled for January 16, 2019, at 2:00 p.m. is hereby GRANTED. . Counsel shall
 1

 2   contact CourtCall at (866) 582-6878 to make arrangements for the telephonic appearance.

 3

 4          DATED: 1/9/2019                              ___________________________________
                                                         Honorable Haywood S. Gilliam, Jr.
 5
                                                         United States District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                 REQUEST AND ORDER TO PARTICIPATE IN INITIAL CASE

28                                                   2                 MANAGEMENT CONFERENCE TELEPHONICALLY
                                                                                       CASE NO. 4:18-CV-06185-HSG
